 



FORM OF TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”), dated as of December 23, 2019, is
by and between Taronis Technologies, Inc., a Delaware corporation (the
“Company”), and the undersigned investor(s) (collectively, the “Holder”).

 

WHEREAS, reference is made to that certain Securities Purchase Agreement, dated
as of December 9, 2019, by and among the Company, the Holder and certain other
investors (the “Other Holders” and together with the Holder, the “Holders”)
listed on the signature pages attached thereto (the “Series H Securities
Purchase Agreement”), pursuant to which the Company agreed to issue and sell to
the Holders (i) convertible preferred stock of the Company designated as Series
H Convertible Preferred Stock (the “Series H Preferred Shares”) and (ii)
warrants to purchase shares of the Company’s common stock, par value $0.001 per
share, in the form attached to the Series H Securities Purchase Agreement as
Exhibit B;

 

WHEREAS, the Company deems it in the best interest of the Company to terminate
the Series H Securities Purchase Agreement and, in order to induce the Holder to
agree to such termination, the Company hereby agrees to issue to the Holder
warrants, in the form attached hereto as Exhibit A (the “New Warrants”), which
New Warrants shall be exercisable into shares of Common Stock (such shares
issuable upon exercise of the New Warrants, collectively, the “New Warrant
Shares” and together with the New Warrants, the “New Securities”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Series H Securities Purchase
Agreement.

 

ARTICLE II

TERMINATION OF SERIES H SECURITIES PURCHASE AGREEMENT

 

Section 2.1 Termination of Series H Securities Purchase Agreement. The Company
and the Holder hereby agree to terminate the Series H Securities Purchase
Agreement, except to the extent relevant, Section 9 (Miscellaneous) thereof.

 

Section 2.2 Issuance of New Warrants. Within two (2) Business Days of the date
hereof, the Company shall deliver to the Holder the New Warrants to which the
Holder is entitled, as set forth on Schedule I attached hereto. Notwithstanding
the foregoing, the Holder will be deemed to have been issued the New Warrants as
of the date hereof, despite the fact that the New Warrant is only required to be
physically delivered within two (2) Business Days of the date hereof.

 

Section 2.3 Legends; Restricted Securities. (a) The Holder understands that the
New Warrants and the New Warrant Shares are not, and may never be, registered
under the 1933 Act, or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear the following
legend:

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

 

 

 

(b) Certificates evidencing shares of Common Stock underlying the New Warrants
shall not contain any legend (including the legend set forth in Section 2.3(a)
hereof), (i) while a registration statement covering the resale of such Common
Stock is effective under the 1933 Act, (ii) following any sale of such Common
Stock pursuant to Rule 144, (iii) if such Common Stock is eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Common Stock
and without volume or manner-of-sale restrictions, (iv) if such Common Stock may
be sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144 (“Current Public Information
Requirement”) as to such Common Stock, or (v) if such legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the transfer agent promptly
after the Delegend Date (as defined below) if required by the Company and/or the
transfer agent to effect the removal of the legend hereunder, which opinion
shall be in form and substance reasonably acceptable to the Holder. If such
Common Stock may be sold under Rule 144 without the requirement for the Company
to be in compliance with the current public information required under Rule 144
or if such legend is not otherwise required under applicable requirements of the
1933 Act (including judicial interpretations and pronouncements issued by the
staff of the SEC) then such Common Stock shall be issued free of all legends.
The Company agrees that following the Delegend Date or at such time as such
legend is no longer required under this Section 2.3(b), it will, no later than
two (2) Trading Days following the delivery by the Holder to the Company or the
transfer agent of a certificate representing the Common Stock underlying the New
Warrants issued with a restrictive legend (such second Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to the Holder a certificate
representing such shares that is free from all restrictive and other legends or,
at the request of the Holder shall credit the account of the Holder’s prime
broker with the Depository Trust Company System as directed by the Holder. The
Company may not make any notation on its records or give instructions to the
transfer agent that enlarge the restrictions on transfer set forth in this
Section 2.3(b). As used herein:

 

(i) “Delegend Date” means the earliest of the date that (a) a registration
statement with respect to the Common Stock has been declared effective by the
SEC or (b) all of the Common Stock has been sold pursuant to Rule 144 or may be
sold pursuant to Rule 144 without the requirement for the Company to be in
compliance with the Current Public Information Requirement and without volume or
manner-of-sale restrictions or (c) following the six (6) month anniversary of
(I) the date hereof if a New Warrant is exercised pursuant to a cashless
exercise or (II) the date of the related cash exercise of the New Warrants;
provided, in each case that the applicable holder of the New Warrants or the
Common Stock, as the case may be, is not an affiliate of the Company, the
Company is in compliance with the Current Public Information Requirement and all
such Common Stock may be sold pursuant to Rule 144 or an exemption from
registration under Section 4(a)(1) of the 1933 Act without volume or
manner-of-sale restrictions

 

(ii) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock on such day, then on the principal securities
exchange or securities market on which the Common Stock is then traded.

 

Section 2.4 Filing of Form 8-K. Prior to 10:00 p.m. ET on December 23, 2019, the
Company shall issue a Current Report on Form 8-K, reasonably acceptable to the
Holder disclosing the material terms of the transactions contemplated hereby and
pursuant to substantially similar agreements with other Company warrant holders,
which shall attach as exhibit thereto this form of Agreement (the “8-K Filing”).
From and after the filing of the 8-K Filing, the Company represents to the
Holder that it shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, that is not disclosed in
the 8-K Filing. In addition, effective upon the filing of the 8-K Filing, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company, its
Subsidiaries or any of its or their respective officers, directors, employees,
affiliates or agents delivers any material, nonpublic information to a Buyer
without such Buyer’s prior written consent, the Company hereby covenants and
agrees that such Buyer shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, nonpublic
information. The Company understands and confirms that the Holder will rely on
the foregoing representation in effecting transactions in securities of the
Company.

 

2

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected which have not been waived, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.

 

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and substantially similar agreements
with the Other Holders, the Company confirms that neither it nor any other
Person acting on its behalf has provided the Holder or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Holder
will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Holder regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including but
not limited to the disclosure set forth in the SEC Reports, is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. As used
herein, “SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company with the SEC pursuant to the
reporting requirements of the 1934 Act, including all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein.

 

3

 

 

(f) Issuance of Securities. The issuance of the New Warrants are duly authorized
and, upon issuance in accordance with the terms of this Agreement, the New
Warrants shall be validly issued and free from all preemptive or similar rights
(except for those which have been validly waived prior to the date hereof),
taxes, liens and charges and other encumbrances with respect to the issue
thereof. As of the date hereof, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals or exceeds the
maximum number of New Warrant Shares issuable upon exercise of the New Warrants
(without taking into account any limitations on the exercise of the New Warrants
set forth therein). Upon exercise of the New Warrants in accordance with the New
Warrants, the New Warrant Shares when issued will be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Assuming the accuracy of each of the representations and warranties set forth in
Section 3.2 of this Agreement, the offer and issuance by the Company of the New
Warrants is exempt from registration under the 1933 Act.

 

(g) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the New Warrants.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the New
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the New Securities
under the 1933 Act or cause the offering of any of the New Securities to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.

 

(i) No Disqualification Events. With respect to New Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Holder a copy of any disclosures provided thereunder.

 

4

 

 

(j) Shell Company Status. The Company is not, and has not been for a period of
at least one year from the date hereof, an issuer identified in Rule 144(i)(1)
of the 1933 Act. The Company has filed current “Form 10 information” (as defined
in Rule 144(i)(3)) with the SEC reflecting its status as an entity that was no
longer an issuer described in Rule 144(i)(1)(i) more than one year ago from the
date hereof.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b) No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Holder’s organizational or charter
documents, or (ii) conflict with or result in a violation of any agreement, law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority which would interfere with the ability of
the Holder to perform its obligations under this Agreement.

 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the merits and
risks of investing in the New Securities; (ii) access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.

 

(d) Holder Status. The Holder represents and warrants that is an “accredited
investor” as defined in Rule 501 under the 1933 Act.

 

5

 

 

(e) Knowledge. The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the New Securities, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the New Securities and, at the present time, is able to afford a
complete loss of such investment.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made pursuant to Section
9(h) of the Series H Securities Purchase Agreement (Notices).

 

Section 4.2 Survival; Successors and Assigns. All warranties and representations
(as of the date such warranties and representations were made) made herein or in
any certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the issuance of the New Warrants. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties; provided however that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.

 

Section 4.3 Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.4 Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

6

 

 

Section 4.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
Section 9(a) of the Series H Securities Purchase Agreement (Governing Law;
Jurisdiction; Jury Trial).

 

Section 4.6 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.8 Fees and Expenses. Except as expressly set forth herein, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any New Securities.

 

Section 4.9 Amendment. This Agreement may not be changed, amended, terminated,
augmented, rescinded or discharged (other than in accordance with its terms), in
whole or in part, except by a writing executed by the parties hereto.

 

Section 4.10 Independent Nature of Holders’ Obligations And Rights. The
obligations of the Holder under this Agreement and the Other Holders under any
other agreement substantially similar to this Agreement (the “Other Agreements”)
are several and not joint with the obligations of any of the Holders, and the
Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder under any Other Agreement. Nothing contained
herein or in any Other Agreement, and no action taken by the Holder pursuant
hereto or any Other Holder pursuant to thereto, shall be deemed to constitute
the Holders as, and the Company acknowledges that the Holders do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group, and the Company shall not assert any such claim with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement and the Company acknowledges that the Holders are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and any Other Agreement. The Company
acknowledges and the Holder confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any Other Holder to be joined
as an additional party in any proceeding for such purpose.

 



Section 4.11 Most Favored Nation. The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Person relating to the termination of Series H
Securities Purchase Agreement and any subsequent amendment thereto (or any
amendment, modification, waiver or release thereof) (each a "Termination
Document"), is or will be more favorable to such Person than those of the Holder
and this Agreement (other than the reimbursement of legal fees). If, and
whenever on or after the date hereof, the Company enters into a Termination
Document with terms that are materially different from this Agreement, then (i)
the Company shall provide written notice thereof to the Holder promptly
following the occurrence thereof and (ii) the terms and conditions of this
Agreement shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Termination
Document, provided that upon written notice to the Company at any time the
Holder may elect not to accept the benefit of any such amended or modified term
or condition, in which event the term or condition contained in this Agreement
shall apply to the Holder as it was in effect immediately prior to such
amendment or modification as if such amendment or modification never occurred
with respect to the Holder. The provisions of this paragraph shall apply
similarly and equally to each Termination Document.

 

7

 

 

IN WITNESS WHEREOF, the Company and the Holder have each executed this
Termination Agreement as of the date first written above.

 

  COMPANY:       TARONIS TECHNOLOGIES, INC.         By:     Name: Scott Mahoney
  Title: Chief Executive Officer

 

8

 

 

IN WITNESS WHEREOF, the Company and the Holder have each executed this
Termination Agreement as of the date first written above.

 

  HOLDER:      

[INVESTOR]

      By:               Name:   Title:

 

  Maximum Percentage: [  ]     4.99%     [  ]     9.99%

 

 

 

 

SCHEDULE I

 

(1)   (2)   (3)   (4)

Buyer

 

Address, Facsimile Number and Email

 

Number of New Warrant Shares

 

Legal Representative’s Address, Facsimile Number and Email

                                          TOTAL          

 

 

 

 

EXHIBIT A

 

Form of New Warrant

 

 

 

